Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowable subject matter of claims 1-11 is the inclusion of the limitation certain ones of said leads that extend from a same side of said opposing sides and along said bottom surface have extensions that extend a longer distance along said bottom surface than others of said leads that extend from the same side in combination with the other limitations in the claim.  For example: the prior art of record fails to teach or be fairly combined to render obvious the claimed limitation “extend a longer distance” and “from the same side” in combination with all other limitation in claim 1.
The primary reason for the allowable subject matter of claims 12-16 is the inclusion of the limitation certain ones of said leads that extend from a same side of said opposing sides and along said bottom surface have extensions that extend a longer distance along said bottom surface than others of said leads that extend from the same side in combination with the other limitations in the claim.  For example: the prior art of record fails to teach or be fairly combined to render obvious the claimed limitation “extend a longer distance” and “from the same side” in combination with all other limitation in claim 12.
The primary reason for the allowable subject matter of claims 17-18 is the inclusion of the limitation certain ones of said leads that extend from a same side of said opposing sides and along said bottom surface have extensions that extend a longer distance along said bottom surface than others of said leads that extend from the same side in combination with the other limitations in the claim.  For example: the prior art of record fails to teach or be fairly combined to render obvious the claimed limitation “extend a longer distance” and “from the same side” in combination with all other limitation in claim 17.
The primary reason for the allowable subject matter of claims 19-20 is the inclusion of the limitation certain ones of said leads that extend from a same side of said opposing sides and along said bottom surface have extensions that extend a longer distance along said bottom surface than others of said leads that extend from the same side in combination with the other limitations in the claim.  For example: the prior art of record fails to teach or be fairly combined to render obvious the claimed limitation “extend a longer distance” and “from the same side” in combination with all other limitation in claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tomonari (US 20170155022 A1) discloses leads but fails to teach the claimed extensions.
Reiherzer (US 20140291715 A1) discloses leads but fails to teach the claimed extensions.
Toyama (US 20160155918 A1) discloses leads but fails to teach the claimed extensions.
Yamada (US 20130037842 A1) discloses leads but fails to teach the claimed extensions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            	/PHAT X CAO/            Primary Examiner, Art Unit 2817